ICJ_163_ImmunitiesCriminalProceedings_GNQ_FRA_2018-06-06_ORD_01_NA_00_FR.txt.                             COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


                     IMMUNITÉS ET PROCÉDURES PÉNALES
                          (GUINÉE ÉQUATORIALE c. FRANCE)


                            ORDONNANCE DU 6 JUIN 2018




                                   2018
                            INTERNATIONAL COURT OF JUSTICE


                             REPORTS OF JUDGMENTS,
                          ADVISORY OPINIONS AND ORDERS


                   IMMUNITIES AND CRIMINAL PROCEEDINGS
                          (EQUATORIAL GUINEA v. FRANCE)


                                ORDER OF 6 JUNE 2018




3 CIJ1143.indb 1                                             11/02/19 13:58

                                           Mode officiel de citation :
                         Immunités et procédures pénales (Guinée équatoriale c. France),
                            ordonnance du 6 juin 2018, C.I.J. Recueil 2018, p. 399




                                                Official citation :
                       Immunities and Criminal Proceedings (Equatorial Guinea v. France),
                                Order of 6 June 2018, I.C.J. Reports 2018, p. 399




                                                                                1143
                                                                 No de vente:
                   ISSN 0074-4441                                Sales number
                   ISBN 978-92-1-157342-8




3 CIJ1143.indb 2                                                                            11/02/19 13:58

                                                       6 JUIN 2018

                                                  ORDONNANCE




                     IMMUNITÉS ET PROCÉDURES PÉNALES
                      (GUINÉE ÉQUATORIALE c. FRANCE)




                   IMMUNITIES AND CRIMINAL PROCEEDINGS
                      (EQUATORIAL GUINEA v. FRANCE)




                                                   6 JUNE 2018

                                                       ORDER




3 CIJ1143.indb 3                                                     11/02/19 13:58

                    399 	




                                   COUR INTERNATIONALE DE JUSTICE

                                                   ANNÉE 2018
        2018
        6 juin
     Rôle général                                   6 juin 2018
       no 163

                         IMMUNITÉS ET PROCÉDURES PÉNALES
                                    (GUINÉE ÉQUATORIALE c. FRANCE)




                                                 ORDONNANCE


                    Présents : M. Yusuf, président ; Mme Xue, vice-­présidente ; MM. Owada,
                                Tomka,     Abraham,    Bennouna,       Cançado      Trindade,
                                Mme Donoghue, M. Gaja, Mme Sebutinde, MM. Bhandari,
                                Robinson, Crawford, Gevorgian, Salam, juges ; M. Kateka,
                                juge ad hoc ; M. Couvreur, greffier.


                        La Cour internationale de Justice,
                       Ainsi composée,
                       Après délibéré en chambre du conseil,
                       Vu l’article 48 du Statut de la Cour et l’article 79, paragraphe 9, de son
                    Règlement,
                       Vu la requête déposée au Greffe de la Cour le 13 juin 2016, par laquelle
                    la République de Guinée équatoriale a introduit une instance contre la
                    République française au sujet d’un différend ayant trait à « l’immunité de
                    juridiction pénale du second vice-­  président de la République de Gui-
                    née équatoriale chargé de la défense et de la sécurité de l’Etat [M. Teo-
                    doro Nguema Obiang Mangue], ainsi qu[’au] statut juridique de l’immeuble
                    qui abrite l’ambassade de Guinée équatoriale en France, tant comme
                    locaux de la mission diplomatique que comme propriété de l’Etat »,
                       Vu l’ordonnance du 1er juillet 2016, par laquelle la Cour a fixé au 3 jan-
                    vier 2017 et au 3 juillet 2017 les dates d’expiration des délais pour le
                    dépôt, respectivement, d’un mémoire de la République de Guinée équato-
                    riale et d’un contre-­mémoire de la République française,

                    4




3 CIJ1143.indb 4                                                                                    11/02/19 13:58

                   400 	 immunités et procédures pénales (ordonnance 6 VI 18)

                      Vu le mémoire de la République de Guinée équatoriale déposé dans le
                   délai ainsi fixé,
                      Vu les exceptions préliminaires à la compétence de la Cour et à la rece-
                   vabilité de la requête soulevées par le Gouvernement de la Répu-
                   blique française le 31 mars 2017 ;
                      Considérant que le dépôt des exceptions préliminaires de la Répu-
                   blique française a eu pour effet, en vertu des dispositions du paragraphe 5
                   de l’article 79 du Règlement, de suspendre la procédure sur le fond ;
                      Considérant que la Cour, par son arrêt en date du 6 juin 2018, a déclaré
                   qu’elle avait compétence, sur la base du protocole de signature facultative
                   à la convention de Vienne sur les relations diplomatiques concernant le
                   règlement obligatoire des différends, pour se prononcer sur la requête
                   déposée par la République de Guinée équatoriale le 13 juin 2016, en ce
                   qu’elle a trait au statut de l’immeuble sis au 42 avenue Foch à Paris en
                   tant que locaux de sa mission, et que ce volet de la requête était recevable,
                     Fixe au 6 décembre 2018 la date d’expiration du délai pour le dépôt du
                   contre-­mémoire de la République française ;
                       Réserve la suite de la procédure.

                      Fait en français et en anglais, le texte français faisant foi, au Palais de
                   la Paix, à La Haye, le six juin deux mille dix-huit, en trois exemplaires,
                   dont l’un restera déposé aux archives de la Cour et les autres seront trans-
                   mis respectivement au Gouvernement de la République de Guinée équa-
                   toriale et au Gouvernement de la République française.


                                                                        Le président,
                                                           (Signé) Abdulqawi Ahmed Yusuf.
                                                                          Le greffier,
                                                             (Signé) Philippe Couvreur.




                   5




3 CIJ1143.indb 6                                                                                    11/02/19 13:58

